DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/484,583 with Preliminary Amendment filed on 09/16/2019. Claims 12-24 are pending in the instant office action.
Claims 1-11 have been canceled.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Line 4, replaces “unit.” with – unit;--.
Line 11, replaces “parameter;” with – parameter. --
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. 20150270740).
With respect to claim 12: Lee teaches a charging device, comprising: 
a charging unit (‘740, fig. 2 and fig. 3A-3C, 200), which in at least one operating state is for contactlessly charging at least one rechargeable battery unit (‘740, fig. 2-3, load/battery and also see fig. 11, 1159), and which includes at least a first charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 5, S505, power save mode, par. 134, fig. 6, power save mode); 
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 5, S509, lower power mode, and also see fig. 6, lower power mode), and wherein the second charging operating mode differs from the first charging operating mode in at least one charging parameter (‘740, fig. 4, fig. 6, different power modes have different power values/amounts, see par. 134-136).
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal, such as electronic device (i.e., portable phone, personal digital assistant device) (‘740, fig. 1, par. 5 and par. 53).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.
With respect to claim 13: Lee teaches the charging device of claim 12, wherein the charging parameter is a type of energy transmission (‘740, fig. 4, par. 117 and par. 119).  
With respect to claim 14: Lee teaches the charging device of claim 12, wherein the charging parameter is a charging power (‘740, fig. 4, par. 117 and par. 119).  
With respect to claim 15: Lee teaches the charging device of claim 12, wherein the charging unit includes at least one energy transmission unit for making available at least two different charging powers (‘740, fig. 2, different charging powers 1-1, 1-2, …, and 1-n).  
With respect to claim 16: Lee teaches the charging device of claim 15, wherein the energy transmission unit includes at least one coil unit (‘740, fig. 3B, coil 211 and fig. 3C, resonator 16).  
With respect to claim 17: Lee teaches the charging device of claim 12, wherein the charging unit includes at least four different charging operating modes (‘740, fig. 3C, controller 22, par. 89-90 and fig. 4 and fig. 7, provides four different modes: i.e., power save mode, lower power mode, power transfer mode, and latch fault mode).  
With respect to claim 18: Lee teaches the charging device of claim 12, wherein the charging unit includes a control electronics system for setting one of the charging operating modes, based on at least one 4rechargeable battery parameter (‘740, controller 22 in fig. 3, and setting different modes, see fig. 4 and par. 100-102, adjust charging power values/levels).  
With respect to claim 19: Lee teaches the charging device of claim 12, further comprising: a detection unit for detecting at least one rechargeable battery parameter of a rechargeable battery unit to be charged (‘740, fig. 3, sensing unit 219, par. 78, par. 81, load variation).  
With respect to claim 20: Lee teaches a system, comprising: a charging device, including: 
a charging unit (‘740, fig. 2 and fig. 3A-3C, 200), which in at least one operating state is for contactlessly charging at least one rechargeable battery unit (‘740, fig. 2-3, load/battery and also see fig. 11, 1159), and which includes at least a first charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 5, S505, power save mode, par. 134, fig. 6, power save mode); 
wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 5, S509, lower power mode, and also see fig. 6, lower power mode), and wherein the second charging operating mode differs from the first charging operating mode in at least one charging parameter (‘740, fig. 4, fig. 6, different power modes have different power values/amounts, see par. 134-136); and 
at least one rechargeable battery unit for a contactless charging with the charging unit (‘740, fig. 2, par. 55, fig. 11, battery 1159).  
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal, such as electronic device (i.e., portable phone, personal digital assistant device) (‘740, fig. 1, par. 5 and par. 53).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.

With respect to claim 21: Lee teaches system of claim 20, further comprising: at least one further rechargeable battery unit having a configuration different from the rechargeable battery unit, and that is for a contactless charging with the charging unit (‘740, par. 63, par. 71, different battery capacity may have different configuration). 
With respect to claim 22: Lee teaches method for operating a charging device, the method comprising: 
setting a charging operating mode of at least two operating modes, based on at least one rechargeable battery parameter of at least one rechargeable battery unit (‘740, controller 22 in fig. 3, and setting different modes, see fig. 4 and par. 100-102, adjust charging power values/levels); and 
contactlessly charging the at least one rechargeable battery unit with the charging unit (‘740, fig. 2, par. 55, fig. 11, battery 1159).
wherein the charging device (‘740, fig. 2 and fig. 3A-3C, 200), includes: 
a charging unit (‘740, fig. 2 and fig. 3A-3C, 200), which in at least one of the operating modes is for contactlessly charging the at least one rechargeable battery unit (‘740, fig. 2-3, load/battery and also see fig. 11, 1159), and which includes at least a first charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 6, different power modes have different power values/amounts, see par. 134-136), wherein the charging unit includes at least a second charging operating mode for transmitting electrical energy (‘740, fig. 4, fig. 5, S509, lower power mode, and also see fig. 6, lower power mode), and wherein the second charging operating mode differs from the first charging operating mode in at least 
Lee does not teach the charging unit for machine tool, instead of charging for mobile terminal, such as electronic device (i.e., portable phone, personal digital assistant device) (‘740, fig. 1, par. 5 and par. 53).
It would have been obvious to of ordinary skill in the art at the time of the effectively filling date of claimed invention would able to modify a wireless/contactless charging for mobile terminals for wireless/contactless charging machine tool without undue experiment.5
With respect to claim 23: Lee teaches charging device of claim 12, wherein the charging parameter is a type of energy transmission, in particular a continuous energy transmission and/or an intermittent energy transmission (‘740, fig. 6, 8, and 10, represent different energy transmission).  
With respect to claim 24: Lee teaches charging device of claim 15, wherein the energy transmission unit includes at least one coil unit, which includes a broadband coil and/or multiple interconnectable coil elements (‘740, fig. 2, fig. 3B, coil 211a, and par. 14, par. 83-84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851